DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 include limitations pertaining to “the regenerative mode”.  However there is a lack of antecedent basis for “the regenerative mode”.  It is unclear whether applicants intend to reference a motoring mode or near balance mode, as is properly described, or introduce a new element into the claims.
Claim 20 depends from claim 17 and therefore inherits all claimed limitations.  This claim does not correct the deficiencies of claim 17.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasa et al. (US 5,070,290).
Claims 1 and 14: Iwasa et al. discloses a method and apparatus for operating an elevator system comprising an internal power source, an elevator car, a drive unit, a power conversion device, a brake unit and a controller, as is known in the art.  The controller controls a plurality of components of the elevator system, where the controlling comprises operating a drive unit (motor 40) (column 5 lines 16-20).  The controller is used to detect when an external power source is unavailable due to power failure (column 5 lines 55-57) and deactivate the power conversion device when an external power source is unavailable (column 6 lines 59-67).  The controller further determines a mode of the elevator car, where the mode is a motoring mode (column 6 lines 55-59), and provides power to a drive unit (motor 40) to keep said drive unit 
Claim 2: Iwasa et al. discloses a method as stated above, where the controller determines a run profile of an elevator car, and operates the elevator car in response to the run profile determined (column 10 lines 1-12).
Claim 3: Iwasa et al. discloses a method as stated above, where the controller determines a position and velocity of the elevator car, such that the brake does not stop the elevator car when a position is outside of a selected stop position range and a velocity is outside of a selected stop velocity range (column 10 lines 6-12).  Therefore the controller determines a projected stop position and a projected stop velocity of the elevator car, and commands the brake to stop the elevator car when the projected stop position is within the selected stop position range and the projected stop velocity is within the selected stop velocity range.
Claim 4: Iwasa et al. discloses a method, where the controller determines a run profile of an elevator car, and operates the elevator car in response to the run profile determined, as stated above.  The controller then determines a projected stop position 
Claim 8: Iwasa et al. discloses a method of operating an elevator system comprising a controller to control a plurality of components of the elevator system, where the controlling comprises operating a drive unit (motor 40) (column 5 lines 16-20).  The controller is used to detect when an external power source is unavailable due to power failure (column 5 lines 55-57) and deactivate the power conversion device when an external power source is unavailable (column 6 lines 59-67).  The controller further determines a mode of the elevator car, where the mode is a regenerative mode (column 8 lines 14-15), and determines a run profile of an elevator car when the regenerative mode is determined, and operates the elevator car in response to the run profile determined (column 10 lines 1-5).
Claim 9: Iwasa et al. discloses a method as stated above, where a dynamic braking operation runs when the regenerative mode is detected (column 8 lines 14-18).  During dynamic braking, the controller is used to connect to and charge an internal power source (capacitor 24) (column 7 lines 33-44).
Claim 15: Iwasa et al. discloses an apparatus where an internal power source is connected when the motoring mode is determined, and voltage of the drive unit is increased via the internal power source, as stated above.  The power conversion device is activated when the motoring mode is determined (column 7 lines 24-41) and the 
Claim 16: Iwasa et al. discloses an apparatus as stated above, where a run profile of an elevator car is determined, and the elevator car operates in response to the run profile determined (column 10 lines 1-12).
Claim 19: Iwasa et al. discloses an apparatus as stated above, where a position and velocity of the elevator car is determined, such that the brake does not stop the elevator car when a position is outside of a selected stop position range and a velocity is outside of a selected stop velocity range (column 10 lines 6-12).  Therefore a projected stop position and a projected stop velocity of the elevator car is determined, and the brake is commanded to stop the elevator car when the projected stop position is within the selected stop position range and the projected stop velocity is within the selected stop velocity range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 10-13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Iwasa et al. (US 5,070,290).
Claims 10 and 11: Iwasa et al. discloses a method as stated above, where the controller determines a position of the elevator car and commands the brake to stop the elevator car when the position is within a selected stop position range (column 10 lines 1-5).  Therefore the controller determines a projected stop position and commands the brake to stop the elevator car when the projected stop position is within the selected stop position range.  This reference fails to disclose the controller to determine, in the regenerative mode, a projected stop velocity of the elevator car and command the brake to stop the elevator car when the projected stop velocity is within a selected stop velocity range.
However Iwasa et al. further teaches that when the elevator system is in the motoring mode, the controller determines a position and velocity of the elevator car, such that the brake does not stop the elevator car when a position is outside of a selected stop position range and a velocity is outside of a selected stop velocity range (column 10 lines 6-12).  Therefore the controller determines a projected stop position and a projected stop velocity of the elevator car, and commands the brake to stop the 
Given the teachings of Iwasa et al. in the motoring mode, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Iwasa et al. in the regenerative mode with providing the controller to determine a projected stop velocity of the elevator car and command the brake to stop the elevator car when the projected stop velocity is within a selected stop velocity range.  Doing so would prevent the elevator car from abruptly stopping, thereby preventing injury or discomfort among passengers.  
Claims 12 and 13: Iwasa et al. discloses a method, where the controller determines a run profile of an elevator car, and operates the elevator car in response to the run profile determined as stated above. The controller further determines a position of the elevator car (column 10 lines 1-5).  Therefore the controller determines a projected stop position.  This reference fails to disclose the controller to determine, in the regenerative mode, a projected stop velocity of the elevator car, and to determine the run profile when the projected stop position is not within a selected stop position range or the projected stop velocity is not within a selected stop velocity range.
However Iwasa et al. further teaches that when the elevator system is in the motoring mode, the controller determines a position and velocity of the elevator car, (column 10 lines 6-12).  The controller then determines a projected stop position and a projected stop velocity of the elevator car, such that a run profile is determined when the projected stop velocity is not within a selected stop velocity range, and operates the elevator car in response to the run profile determined (column 10 lines 6-12).  

Claim 17: Iwasa et al. discloses an apparatus as stated above, where a run profile of an elevator car is determined when the regenerative mode is determined, and the elevator car is operated in response to the run profile determined (column 10 lines 1-5).
Claim 18: Iwasa et al. discloses an apparatus as stated above, where a dynamic braking operation runs when the regenerative mode is detected (column 8 lines 14-18).  During dynamic braking, an internal power source (capacitor 24) is connected and charged (column 7 lines 33-44).
Claim 20: Iwasa et al. discloses an apparatus as stated above, where a position of the elevator car is determined and the brake is commanded to stop the elevator car when the position is within a selected stop position range (column 10 lines 1-5).  Therefore a projected stop position is determined and the brake is commanded to stop the elevator car when the projected stop position is within the selected stop position range.  This reference fails to disclose, in the regenerative mode, a projected stop velocity of the elevator car to be determined and the brake to be commanded to stop the elevator car when the projected stop velocity is within a selected stop velocity range.

Given the teachings of Iwasa et al. in the motoring mode, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Iwasa et al. in the regenerative mode with providing a projected stop velocity of the elevator car to be determined and the brake to be commanded to stop the elevator car when the projected stop velocity is within a selected stop velocity range.  Doing so would prevent the elevator car from abruptly stopping, thereby preventing injury or discomfort among passengers.  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 5,070,290) in view of Tegtmeier et al. (US 7,690,483 B2).
Claim 5: Iwasa et al. discloses a method as stated above, but fails to disclose the internal power source to be a 48 volt system.
However Tegtmeier et al. teaches a method of operating an elevator system, where an internal power source (storage battery) is used, which is a 48 volt system (column 4 lines 15-16).

Claim 6: Iwasa et al. modified by Tegtmeier et al. discloses a method where the internal power source includes a battery, as stated above.  Said internal power source then is a direct current system, as is recognized in the art.
Claim 7: Iwasa et al. discloses a method as stated above, but fails to disclose the internal power source to include at least one of a battery, a capacitor, and an auxiliary generator.
However Tegtmeier et al. teaches a method of operating an elevator system, where an internal power source such as a storage battery is used (column 4 lines 15-16).
Given the teachings of Tegtmeier et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Iwasa et al. with providing the internal power source to include a battery.  Doing so would allow a voltage to be provided which “is high enough to supply the voltage for lifting the brake, the voltage for the electric control devices and the voltage of the motor drive unit” without requiring “a voltage booster” as taught in Tegtmeier et al. (column 4 lines 11-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 10, 2021